Citation Nr: 0528754	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-36 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1942 January 
1945.  He died on November [redacted], 2002, and the appellant is his 
widow.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, that denied the above claim.

Although the issue of entitlement to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, was listed on appeal, the appellant specifically stated 
in her December 2003 From 9 that she was only appealing the 
issue of service connection for the cause of the veteran's 
death.  Accordingly, the issue of entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, is not properly on appeal before the 
Board.  See 38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2002.

2.  The immediate cause of the veteran's death was cardiac 
arrest due to or as a likely consequence of cardiomyopathy, 
diabetes, and severe aortic stenosis.

3.  Cardiac arrest, cardiomyopathy, diabetes, and severe 
aortic stenosis did not have their onset during active 
service or any applicable presumptive period, and are not 
related to any in-service disease or any service-connected 
disability.

4.  At the time of the veteran's death, he was service 
connected for residuals of penetrating wounds of the right 
infraspinatus area, extending to the right arm and right 
brachial surface, and metallic foreign body adjacent to the 
right humeral area, with limitation of abduction and 
rotation; multiple metallic foreign bodies of the right chest 
wall, with limited excursion, pleural adhesions, scar tissue, 
and tachycardia; and bilateral healed perforations of the 
eardrums with bilateral 20/20 hearing.  These disabilities 
were neither principal nor contributory causes of his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this case, VA's 
duties have been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
appellant dated in December 2002, February 2003, March 2003, 
and July 2004, as well as by the discussions in the April 
2003 rating decision, the October 2003 statement of the case 
(SOC), and the March 2004 and May 2005 supplemental 
statements of the case (SSOC).  The appellant was told of 
what was required to substantiate her claim and of her and 
VA's respective duties.  She was also asked to submit 
evidence and/or information, which would include that in her 
possession, to the RO.  The December 2002, February 2003, and 
March 2003 letters from the RO to the appellant were provided 
to her prior to the April 2003 initial adjudication of her 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additionally, all evidence submitted by the appellant was 
considered by VA in the SOC and SSOCs as set forth above.  
The appellant had a meaningful opportunity to participate 
effectively in the processing of her claim.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service medical record and post-service medical 
treatment records have been obtained, as discussed below.  In 
this case, the RO has contacted the VA Medical Centers in 
Pittsburgh, Pennsylvania; Bay Pines, Florida; and St. 
Petersburg, Florida; and has been informed by each facility 
that there are no records available for the veteran.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this endeavor, a VA medical opinion was obtained 
in March 2003 which was formulated pursuant to evaluation of 
the veteran's entire claims folder.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


Service connection for cause of the veteran's death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for cardiovascular disease and diabetes 
mellitus may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The veteran died on November [redacted], 2002.  The Certificate of 
Death dated in November 2002 shows that the immediate cause 
of his death was cardiac arrest due to or as a likely 
consequence of cardiomyopathy, diabetes, and severe aortic 
stenosis.

Prior to his death, the veteran was service connected for 
residuals of penetrating wounds of the right infraspinatus 
area, extending to the right arm and right brachial surface, 
and metallic foreign body adjacent to the right humeral area, 
with limitation of abduction and rotation; multiple metallic 
foreign bodies of the right chest wall, with limited 
excursion, pleural adhesions, scar tissue, and tachycardia; 
and bilateral healed perforations of the eardrums with 
bilateral 20/20 hearing.  He was deemed to be 70 percent 
disabled, effective as of April 8, 1946.  He had been awarded 
a Purple Heart for injuries sustained while in combat.

The veteran's service medical records show no evidence of 
cardiomyopathy, diabetes, or aortic stenosis during his 
period of active service.  Service medical records from the 
Tilton General Hospital dated in from December 1944 to 
January 1945 show treatment for symptoms associated with 
penetrating shell fragment wounds.  There was no record of 
cardiomyopathy, diabetes, or aortic stenosis.

Subsequent to service, a VA examination report dated in April 
1946 shows that tachycardia was identified.  A VA examination 
report dated in August 1949 shows that the veteran had a 
resting pulse of 76.  Two minutes after exercise it was 92, 
and three minutes after it was 74.  The cardiovascular system 
was reported as normal. 

VA hospital treatment records dated from January 1952 to 
February 1952 show that the veteran was treated for symptoms 
associated with migraine-cerebral anemia, with possible 
adhesions of the cerebral area.  An electrocardiogram showed 
sinus tachycardia.

VA outpatient treatment records dated from March 1979 to 
April 1979 show, in pertinent part, that the veteran had been 
service connected for tachycardia, but there was no 
contemporaneous treatment for symptoms associated with 
tachycardia or reference to cardiomyopathy, diabetes, or 
aortic stenosis which may have been related to service.

VA outpatient treatment records dated from October 1981 to 
November 1981 show that the veteran was treated for symptoms 
associated thrombosed hemorrhoids.  There was no reference to 
tachycardia or to cardiomyopathy, diabetes, or aortic 
stenosis which may have been related to service.

Private outpatient treatment records from L. E. Medwedeff, 
M.D., including from Presbyterian Hospital, dated from 
February 1998 to April 1999, show treatment for symptoms 
associated with urosepsis.  A consultation report for an 
abnormal echocardiogram shows that the veteran reported a 
history of chest pains since 1994.  Studies suggested multi-
vessel coronary artery disease; mild left atrial enlargement; 
at least moderate aortic valve stenosis; and mitral annular 
calcification with mild mitral regurgitation.  Diabetes 
mellitus, venous insufficiency, and deep vein thrombosis were 
also noted.

Private outpatient treatment records of E. B. Henderson, 
M.D., dated from November 2001 to August 2002 show treatment 
for diabetes mellitus and severe aortic stenosis with 
probable coronary artery disease and history of 
cardiomyopathy.  

Private outpatient treatment records of J. Rivera, M.D., at 
the North Texas Heart Center, dated from July 1998 to 
September 2002 show that a February 1998 electrocardiogram 
revealed a normal sinus rhythm.  The diagnoses included 
diabetes, congestive heart failure, aortic stenosis, left 
ventricular dysfunction, coronary artery disease, myocardial 
infarction, and deep-vein thrombosis.

Treatment records of the Plano Fire Rescue EMS dated in 
November 2002 show that the veteran was transported to the 
Medical Center of Plano, Texas, after being found 
unresponsive in his home.  Measures to resuscitate were 
undertaken.

Hospital treatment records from Medical Center of Plano, 
Texas, dated in November 2002 show that the veteran was 
brought to the hospital in cardiac arrest and was 
unresponsive.  A history of heart disease and diabetes was 
noted.  He passed away upon cessation of life support 
measures.

A VA medical report dated in March 2003 shows that the 
veteran's entire claims folder was reviewed in conjunction 
with formulating the stated opinion.  The examiner reported 
that in May 1944, the veteran sustained a shell fragment 
wound of the right shoulder, right chest and arm.  He 
suffered a hemothorax at that time. Follow-up X-ray had 
revealed some retained metal fragments, but the lung pleura 
and diaphragm were said to be normal.  On discharge from the 
hospital, his shrapnel wounds were said to be well healed.  A 
VA examination in August 1946 had shown X-rays of some 
retained foreign bodies, and the heart rate was said to be 
fast, though no electrocardiogram was performed.  When he was 
seen, however, in May 1946, which was one month later, blood 
pressure was 132/82, the heart rate was said to be 80 per 
minute, cardiac borders were normal, and no murmurs were 
heard. Again, no electrocardiogram was performed.  A 
subsequent VA examination in October 1947 had shows that his 
blood pressure was 112/80 and the heart rate was said to be 
fast.  A chest X-ray showed the heart and aorta to be normal 
and, again, no electrocardiogram was performed.  There was no 
documentation of the veteran ever being diagnosed as having 
paroxysmal tachycardia.  He was again evaluated by VA in 
August 1949, wherein his blood pressure was 132/80.  His 
resting pulse was 76.  Two minutes after exercise, it was 92, 
three minutes after resting 74.  There was no arrhythmia.  
This would be a normal response.  There was no further 
mention of any tachycardia.

The veteran was said to have been hospitalized at a hospital 
in Aspinwall, Pennsylvania in 1952.  His lungs and heart were 
said to be normal.  Blood pressure was 140/84.  There was no 
mention of cardiac problems.  There was an extensive record 
from Dr. Rivera, who had taken care of him in recent years 
prior to his demise.  An electrocardiogram in February 1998 
had shown a normal sinus rhythm. In August 1979, Dr. Rivera 
reported a diagnosis of diabetes, congestive heart failure, 
aortic stenosis, left ventricular dysfunction and deep venous 
thrombosis.  He had cardiac catheterization in July 1999 
which showed severe two-vessel coronary disease with moderate 
stenosis of the right coronary artery and the veteran had 
presented with severe congestive heart failure.  An adenosine 
nuclear study showed probable inferior myocardial infarction 
and dilated left ventricle, along with atrial fibrillation.  
An echocardiogram dated in February 2000, showed moderate to 
severe aortic stenosis with a calcified valve, severe left 
ventricular systolic dysfunction.  The death certificate 
dated in November 2002 had shown that the immediate cause of 
death was cardiac arrest and contributing factors were 
cardiomyopathy, diabetes mellitus, and severe aortic 
stenosis.

The examiner concluded that the veteran's condition listed as 
tachycardia was not a contributing cause of death.  As stated 
in the above summary, the veteran was found to have a fast 
pulse in 1946, but no electrocardiogram was performed and 
this was more likely a sinus tachycardia, as there had been 
no history of paroxysmal tachycardia.  Follow-up examination 
a month later showed that he had a normal heart rate of 80 
per minute, no murmurs or other cardiac abnormalities.  A 
year later, examination revealed heart sounds to be normal, 
blood pressure 112/80.  The pulse was said to be rapid, but 
chest X-ray showed only some retained foreign bodies and the 
heart and aorta were said to be normal.  In August 1949, he 
had a resting pulse of 76, a pulse of 92 two minutes after 
exercise, 74 three minutes after resting with no arrhythmia, 
indicating no evidence of any significant tachycardia.

The examiner indicated that the cause of death was obviously 
stated in the death report of November 2002, as being due to 
cardiac arrest with cardiomyopathy, diabetes, and aortic 
stenosis.  All of these conditions, obviously, had developed 
many years after the veteran was in the military service from 
1942 to 1945.  It was noted that the electrocardiogram in 
February 1998 showed an electrocardiogram reporting a normal 
sinus rhythm.

The examiner also added that after reviewing all of the 
records, what was previously service connected as tachycardia 
was probably sinus tachycardia, as he found no documentation 
of the veteran being diagnosed as having paroxysmal 
tachycardia, or other significant tachycardia.  In any case, 
subsequent examination following his service connection for 
tachycardia revealed no evidence of tachycardia, and even an 
electrocardiogram done by a private physician in February 
1998 again showed a normal sinus rhythm.  It was, therefore, 
the opinion of the examiner that the service-connected 
condition listed as tachycardia was indeed not a contributory 
factor to veteran's death.  As to the other conditions 
including the history of penetrating wounds of the chest, 
follow up examination never revealed significant heart 
disease, and the veteran survived 58 years after such injury 
had occurred.  It was the opinion of the examiner that the 
residuals of this injury were also not contributory to 
veteran's final demise.  The veteran's final demise was the 
result of cardiac arrest due to cardiomyopathy, severe 
coronary disease, and aortic stenosis.  It was likely 
unrelated to the previously service-connected condition 
listed as tachycardia and the residuals of shell fragment 
wounds 58 years earlier. 

In April 2004, the appellant submitted copies of treatises 
regarding tachycardia induced cardiomyopathy, peripartum 
cardiomyopathy, and arrhythmias.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for cause of the 
veteran's death.  Initially, the veteran's service medical 
records are completely negative of any reports of or 
treatment for cardiac arrest, cardiomyopathy, diabetes, and 
severe aortic stenosis.  There is no evidence of record of 
cardiovascular disease or diabetes mellitus that had become 
manifest to a compensable degree within one year after the 
veteran's separation from service.  Rather, post-service 
medical records are negative for symptoms associated thereto 
until the 1990s.  The March 2003 VA examiner stated that all 
of these conditions, obviously, had developed many years 
after the veteran was in the military service.  Additionally, 
there is no competent medical evidence of record relating 
cardiac arrest, cardiomyopathy, diabetes, and severe aortic 
stenosis to any in-service disease or injury or to any 
service-connected disability.  

There is also no competent evidence of record showing that 
the veteran's service-connected residuals of penetrating 
wounds of the right infraspinatus area, extending to the 
right arm and right brachial surface, and metallic foreign 
body adjacent to the right humeral area, with limitation of 
abduction and rotation; multiple metallic foreign bodies of 
the right chest wall, with limited excursion, pleural 
adhesions, scar tissue, and tachycardia; and bilateral healed 
perforations of the eardrums with bilateral 20/20 hearing 
were either principal or contributory causes of his death.  
The March 2003 VA examiner specifically concluded that the 
service-connected tachycardia and residuals of shell fragment 
wounds were not a contributory factor to the veteran's death.  

The March 2003 VA examiner's opinion was definitive and 
supported by detailed rationale.  The fact that the examiner 
made a conclusive statement that the veteran's cause of death 
was not etiologically related to service based upon review of 
the entire record is highly probative.  This opinion is found 
to be persuasive and supported by the medical evidence of 
record.

The Board acknowledges the appellant's assertion that the 
veteran's death was somehow related to his period of service, 
specifically, his service-connected tachycardia.  She argued 
that the wounds to the veteran's chest area had an effect on 
the condition of his heart and that there is a relationship 
between tachycardia and severe aortic stenosis and 
cardiomyopathy.  However, as a layperson, she is not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge. See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Again, the VA medical doctor specifically found 
no relationship between any of the veteran's service-
connected disabilities, including tachycardia, and his death.

The Board has also considered the treatises submitted by the 
appellant in April 2004 setting forth the possible link 
between cardiomyopathy or arrhythmias and tachycardia.  To 
the extent that she is attempting to extrapolate from the 
treatises that the veteran had tachycardia in service that 
resulted in the cardiac arrest or the cardiomyopathy, 
diabetes, and severe aortic stenosis that contributed to his 
death, such extrapolation would constitute nothing more that 
an unsubstantiated medical opinion by a lay person rather 
than a conclusion based on the medical evidence of record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Sacks 
v. West, 11 Vet. App. 314 (1998).

The appellant has also provided a letter from VA dated in 
September 1946 that states that the veteran was service 
connected for a heart condition.  However, review of the VA 
rating decisions indicates that the disability for which the 
veteran was service connected was tachycardia; and not 
cardiac arrest, cardiomyopathy, severe aortic stenosis, or 
any other cardiovascular disease.  

As there is no competent evidence of a nexus between an in-
service injury or disease and the veteran's cause of death, 
or of a service-connected disability and his cause of death, 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

The Board greatly sympathizes with the appellant, recognizes 
the veteran's combat service, and fully understands the 
appellant's contentions.  However, for the reasons and bases 
provided above, the evidence in this case preponderates 
against the claim for service connection for the cause of the 
veteran's death.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.3 (2005).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


